Citation Nr: 1423955	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-21 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for Hepatitis C.

3.  Entitlement to an initial disability rating in excess of 50 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from April 1963 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated July 2009 and June 2012 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The July 2009 rating decision denied service connection for tinnitus and granted service connection for PTSD and assigned a 30 percent disability rating, effective March 19, 2009.  In a July 2011 rating decision, the RO increased the Veteran's disability rating for PTSD to 50 percent, effective March 19, 2009.  The June 2012 rating decision denied service connection for Hepatitis C. 

In October 2013, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans' Law Judge.  A transcript of the proceeding is associated with the claims file. 

The issues of entitlement to service connection for hepatitis C and entitlement to an initial disability rating in excess of 50 percent for the Veteran's service-connected PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, tinnitus is related to military service. 



CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because service connection for tinnitus is granted, VA's duties to notify and assist are deemed fully satisfied and will not be further discussed.   

During a June 2010 VA examination, the Veteran reported that he had constant tinnitus with onset in Vietnam.

Service connection may be granted for a disability resulting from a disease or injury incurred or aggravated during military service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau, 492 F.3d at 1377. The Veteran is competent to report what he experiences; i.e., he is competent to report that he first experienced ringing in his ears during service, that the ringing has continued since that time, and that he currently experiences ringing in his ears. See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran served as a machine gunner.  He reported noise exposure due to gunfire and close air support in Vietnam.  In an April 2013 statement, the Veteran reported that he did not wear hearing protection in service.  In a May 2010 statement, the Veteran reported that he has not had any traumatic noise exposure since his separation from service. 

Although the record is silent on complaints of or treatment for tinnitus during service, the Veteran is competent to describe the nature and extent of his in-service noise exposure. There is no evidence that the Veteran is not credible. Thus, the Board finds that the Veteran had noise exposure during service.  38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

In a May 2010 statement, the Veteran argued that the same acoustic trauma that caused his service-connected bilateral hearing loss caused his tinnitus.  The Veteran also submitted several statements from family members that indicate that the Veteran complained of ringing in his ears after returning from Vietnam. 

In a June 2009 VA opinion, the examiner opined that it was less than likely that the Veteran's tinnitus was related to service because there was a discrepancy as to whether the Veteran had tinnitus and when it began.  In a June 2011 VA opinion, the examiner noted that he could not determine whether the Veteran's tinnitus was related to his service because tinnitus can be associated with numerous conditions like PTSD, depression and progressive hearing loss.  The examiner also noted that the Veteran did not consistently report having tinnitus.  A January 2013 VA examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of his PTSD.  The examiner noted that the Veteran reported that his tinnitus comes and goes.  In an April 2013 statement, the Veteran indicated that he told the January 2013 examiner that his tinnitus was constant and that it gets louder at different times.  

After review of the evidence, the Board finds that service connection is warranted for tinnitus.  There is competent and credible evidence that the Veteran's tinnitus began during service and has existed since.  The Board acknowledges that the record includes a negative nexus opinion from a VA examiner; however, the examiner's opinion is based on the Veteran not reporting tinnitus during a February 2009 audiological examination.  The Veteran has since testified under oath that his tinnitus began in service and that it has existed since service.  The Veteran also submitted several statements from family members that indicate that the Veteran complained of ringing in his ears after returning from Vietnam.  

The Board finds the evidence is in equipoise as to whether the Veteran's tinnitus is related to service.  The evidence of record demonstrates that the Veteran has tinnitus; that he was exposed to acoustic trauma in service; that he had minimal noise exposure post-service; and that he has experienced tinnitus since service.  In such circumstances, the benefit of the doubt goes to the Veteran; service connection is granted. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

During the June 2013 Board hearing, the Veteran reported that he was receiving PTSD treatment about every two weeks at the Macomb County Vet Center.  The claims file contains only an August 2012 opinion from Macomb County Vet Center, which indicates that the Veteran has been in group and individual therapy since July 2011.  Records related to that treatment are not associated with the Veteran's claims file and may provide insight into the severity of the Veteran's service-connected PTSD.  These records should be obtained on remand and then the Veteran should be afforded a new VA examination.

In support of his claim of service connection for Hepatitis, the Veteran also reported that he was involved in Operation Hastings in service and that he was exposed to blood during combat.  The Veteran also reported donating a kidney to his brother in 1984, but indicated that his own blood was drawn prior to the operation, in case he or his brother needed a blood transfusion.  

Although a VA opinion was obtained in April 2012, the examiner indicated that he could not render an opinion on whether the Veteran's hepatitis C was related to his service "without resort to mere speculation."  To rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  The April 2012 VA examiner did not provide any rationale for his inability to comment on the etiology of the Veteran's Hepatitis C.  A remand is required to obtain another medical opinion in this case.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for PTSD since March 2009.  After securing the necessary release, obtain these records, including any outstanding VA records since July 2012.  Specifically, the AOJ should obtain records from the Macomb County Vet Center for treatment from July 2011.  If no records are available, the AOJ should obtain confirmation of the unavailability or nonexistence of these records.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current severity of the service-connected PTSD.  The claims folder and all pertinent records should be made available to the examiner for review.  

Based on the examination and review of the record, the examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's service-connected PTSD.  The examination report should include a full psychiatric diagnostic assessment including a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score. 

3. Forward the claims folder to an appropriate VA examiner to determine likely etiology of the Veteran's hepatitis C.  The claims file and any pertinent records should be made available to the examiner for review.  

Based on a review of the record, the examiner should answer the following: 

Is it at least as likely as not (50% probability) that the Veteran's hepatitis C is due to in-service exposure to blood during combat or any other identified in-service risk factor versus post-service risk factors, including donating a kidney to his brother in 1984?

The examiner is advised that in-service blood exposure has been conceded.  The examiner should also address the Veteran's report that his own blood was drawn prior to his kidney surgery, in case he needed a blood transfusion. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so (for example, has the examiner exhausted the limits of current medical knowledge in providing an answer) or note what, if any, additional evidence would permit such an opinion to be made.  

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


